Citation Nr: 0503480	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an increased evaluation for residuals of an 
accidental gunshot wound to Muscle Group XI of the left leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from August 1968 
to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Boise, Idaho (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the October 2001 VA letter to the veteran 
discussing the provisions of the VCAA did not notify the 
veteran of the evidence needed to substantiate his claim for 
entitlement to an increased evaluation in excess of 10 
percent for his service-connected residuals of an accidental 
gunshot wound to Muscle Group XI of the left leg.  Rather, 
this letter provided information as to the evidence needed to 
support a claim of entitlement to service connection.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

In short, because it is the view of the Federal Circuit Court 
that VA has not fulfilled its obligations under the VCAA, it 
would potentially be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiency on its own.  

The Board would also point out that the most recent VA 
examination report of the veteran's left lower extremity, in 
July 2003, notes the veteran's complaints of left lower 
extremity pain and locking and concludes that the clinical 
examination and x-ray findings "do not yield the source of 
this pain."  Consequently, it is unclear if these complaints 
of pain and locking are symptoms of the veteran's 
service-connected left lower extremity disability or to 
another disorder, or if the examiner was stating that there 
was no objective evidence that supports these subjective 
complaints.  In Mittleider v. West, 11 Vet. App. 181, 182 
(1998), the Court of Appeals for Veterans Claims (Court) 
concluded that the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that the notification and 
development action required by the VCAA 
to inform the veteran of the evidence 
needed to substantiate his claim for 
entitlement to an evaluation in excess 
of 10 percent for service-connected 
residuals of an accidental gunshot wound 
to Muscle Group XI of the left leg is 
completed.  

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for a 
left leg disability since his VA examination 
in July 2003.  After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran of this and request him to 
provide copies of the outstanding medical 
records.

3.  The veteran should be afforded a VA 
examination to determine the current nature 
and severity of his service-connected 
residuals of an accidental gunshot wound to 
Muscle Group XI of the left leg.  The 
veteran's VA claims file must be made 
available to and reviewed by the examiner in 
conjuntion with the examination.  Any 
necessary tests or studies should be 
conducted, and all findings must be reported 
in detail, and correlated to a specific 
diagnosis.  If subjective complaints cannot 
be confirmed by the objective evidence and 
correlated to a specific diagnosis, it must 
be so stated.  The examiner must describe all 
symptomatology due to the veteran's service-
connected residuals of an accidental gunshot 
wound to Muscle Group XI of the left leg and 
distinguish symptomatology due to service-
connected disability from any symptomatology 
due to nonservice-connected disability.  The 
rationale for each opinion expressed must be 
provided.  If any opinion cannot be provided 
without resort to speculation, it must be so 
noted in the examination report.  A typed 
examination report should be prepared and 
associated with the veteran's VA claims 
folder. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's above-
noted increased rating claim, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran should 
be provided a Supplemental Statement of the 
Case, which should include a discussion of 
the relevance of 38 C.F.R. § 3.321(b)(1) 
(2004).  The veteran and his representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


